Citation Nr: 0115968	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  91-39 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the discontinuance of the veteran's disability 
compensation benefits due to the value of the veteran's 
estate was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION


The veteran had active service from June 1949 to January 
1952.  In December 1990, the Seattle, Washington, Regional 
Office (RO) proposed to terminate payment of the veteran's 
disability compensation benefits pursuant to the 
Congressional Omnibus Budget Reconciliation Act of 1990, Pub. 
L. No. 101-508 (1990).  This matter came before the Board on 
appeal from an April 1991 RO decision which implemented the 
proposed termination.  In May 1994, the Board remanded the 
appellant's claim to the RO for additional development of the 
record.  

In May 1996, the Board determined that the veteran's estate 
was excessive for the receipt of disability compensation 
prior to October 1, 1992.  The appellant subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In February 1997, a successor guardian was 
appointed.  In October 2000, the veteran died while his 
appeal was pending before the Court.  In November 2000, the 
Court vacated the May 1996 Board decision and dismissed the 
appellant's appeal due to the veteran's death.  


FINDINGS OF FACT

1.  The veteran had active service from June 1949 to January 
1952.  

2.  The Board was notified that the veteran died on October 
[redacted], 2000.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
appellant's claim 


following his death.  38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
instant appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).  


ORDER

The appeal is dismissed.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

